DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-10 in the reply filed on 09/23/2021 is acknowledged.
Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/23/2021.
Claim Objections
Claim 8 is objected to because of the following informalities:
Claim 8 recites “phosphor” which should be replaced with “phosphorus”.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0012125 to Nicholas et al. (cited in IDS of 12/11/2019, hereinafter Nicholas) in view of Maruyama et al. (US Patent No. 7,696,024, hereinafter Maruyama).
With respect to Claim 1, Nicholas discloses a thin film transistor (Nicholas, Figs. 19-20, ¶0028-¶0056, ¶0082-¶0093) comprising:
       a base substrate (e.g., an insulating substrate) (Nicholas, Figs. 19-20, ¶0028, ¶0045); and

       wherein the active layer (1501) comprises a source electrode contact part (e.g., 1502 including LDD region 1902) (Nicholas, Figs. 19-20, ¶0092), a drain electrode contact part (e.g., 1504 including LDD region 1902), and a channel part (1508) between the source electrode contact part and the drain electrode contact part;
       the source electrode contact part comprises a first barrier part (e.g., pn-junction 1516 between the source part 1502/1902 and the p-type region 1506/1512) (Nicholas, Figs. 19-20, ¶0085, ¶0092);
       the drain electrode contact part comprises a second barrier part (e.g., pn-junction 1516 between the drain part 1504/1902 and the p-type region 1506/1512) (Nicholas, Figs. 19-20, ¶0085, ¶0092);
       each of the first barrier part and the second barrier part comprises a semiconductor material (e.g., 1506/1512) (Nicholas, Figs. 19-20, ¶0084, ¶0092) having an acceptor defect or an acceptor-like defect (e.g., p-type regions);
       each of the source electrode contact part and the drain electrode contact part comprises a semiconductor material (e.g., 1502/1902 and 1504/1902) having a donor defect or a donor-like defect (e.g., n-type regions); and
       the first barrier part (e.g., pn-junction 1516 between the source part 1502/1902 and the p-type region 1506/1512) (Nicholas, Figs. 19-20, ¶0085, ¶0092) and the second barrier part (e.g., pn-junction 1516 between the drain part 1504/1902 and the p-type region 1506/1512) are respectively on two sides of the channel part (1508).
Further, Nicholas does not specifically disclose that the source electrode contact part and the drain electrode contact part are lightly doped parts.
However, Maruyama teaches forming a thin film transistor (Maruyama, Fig. 1, Col. 4, lines 53-67; Col. 5, lines 1-4; Col. 7, lines 30-67; Col. 8, lines 1-58; Col. 10, lines 14-45) comprising the source electrode contact part (107) and the drain electrode contact part (107) connected to the source/drain electrode (115), wherein the source/drain electrode contact part (107) is formed from an island-shaped 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the thin film transistor of Nicholas by forming the source/drain connection regions containing the n-type impurity at a lower concentration than the source/drain as taught by Maruyama to have the source electrode contact part and the drain electrode contact part are lightly doped parts in order to provide improved electrical contacts between the source/drain electrodes and the silicide at the bottom of the contact holes, and thus to obtain a semiconductor devices having  high driving speed and reliability (Maruyama, Col. 1, lines 53-67; Col. 2, lines 12; Col. 3, lines 31-45; Col. 10, lines 6-13).
Regarding Claim 2, Nicholas in view of Maruyama discloses the thin film transistor of claim 1. Further, Nicholas discloses the thin film transistor further comprising: a gate insulating layer (e.g., under the gate electrode 1510, as in conventional transistor in Fig. 5) (Nicholas, Figs. 19-20, ¶0045-¶0047, ¶0084, ¶0092) on a side of the active layer (1508) away from the base substrate; and a gate electrode (1510) on a side of the gate insulating layer away from the channel part; wherein an orthographic projection of the gate electrode (1510) on the base substrate substantially overlaps with an orthographic projection of the channel part (1508, e.g., the channel lies directly below the gate electrode) (Nicholas, Figs. 19-20, ¶0084) on the base substrate.
Regarding Claim 3, Nicholas in view of Maruyama discloses the thin film transistor of claim 1. Further, Nicholas discloses the thin film transistor, wherein each of the first barrier part (e.g., pn-junction 1516 between the source part 1502/1902 and the p-type region 1506/1512) (Nicholas, Figs. 19-20, ¶0085, ¶0092) and the second barrier part (e.g., pn-junction 1516 between the drain part 1504/1902 and the p-type region 1506/1512) (Nicholas, Figs. 19-20, ¶0085, ¶0092) is directly adjacent to the channel part (1508).
Regarding Claim 6, Nicholas in view of Maruyama discloses the thin film transistor of claim 1. Further, Nicholas discloses the thin film transistor, wherein the semiconductor material (e.g., n-type 
Regarding Claim 8, Nicholas in view of Maruyama discloses the thin film transistor of claim 1. Further, Nicholas discloses the thin film transistor, wherein the active layer (1501) comprises silicon (Nicholas, Figs. 19-20, ¶0083, ¶0084, ¶0092, ¶0010); and the semiconductor material having the donor defect or the donor-like defect is a semiconductor material doped by phosphor (e.g., the nTFT source and drain regions may be formed by a phosphor (n-type) implant) (Nicholas, Figs. 19-20, ¶0010). 
Regarding Claim 9, Nicholas in view of Maruyama discloses the thin film transistor of claim 1. Further, Nicholas discloses the thin film transistor, further comprising a gate electrode (1510); wherein an orthographic projection of the gate electrode (1510) on the base substrate is non-overlapping (e.g., p-type regions 1506/1512 do not lie directly below the gate electrode 1510) (Nicholas, Figs. 19-20, ¶0084) with orthographic projections of the first barrier part (e.g., pn-junction 1516 between the source part 1502/1902 and the p-type region 1506/1512) (Nicholas, Figs. 19-20, ¶0085, ¶0092) and the second barrier part (e.g., pn-junction 1516 between the drain part 1504/1902 and the p-type region 1506/1512) (Nicholas, Figs. 19-20, ¶0085, ¶0092) on the base substrate.
Regarding Claim 10, Nicholas in view of Maruyama discloses the thin film transistor of claim 1. Further, Nicholas discloses a display panel, comprising the thin film transistor of claim 1 (Nicholas, Figs. 19-20, ¶0042, ¶0092).
Claims 1-3, 6, 8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0051948 to Kawata in view of Maruyama (US Patent No. 7,696,024).
With respect to Claim 1, Kawata discloses a thin film transistor (Kawata, Figs. 1A-1C, ¶0002, ¶0011-¶0016, ¶0044-¶0054) comprising:
       a base substrate (e.g., glass, quartz, silicon or the like) (Kawata, Figs. 1A-1C, ¶0045); and
       an active layer (3) (Kawata, Figs. 1A-1C, ¶0045-¶0046, ¶0056) on the base substrate;

       the source electrode contact part comprises a first barrier part (e.g., 31a, on the source side) (Kawata, Figs. 1A-1C, ¶0046-¶0047, ¶0050-¶0052);
       the drain electrode contact part comprises a second barrier part (e.g., 31a, on the drain side) (Kawata, Figs. 1A-1C,  ¶0046-¶0047, ¶0050-¶0052);
       each of the first barrier part and the second barrier part comprises a semiconductor material (e.g., P-type semiconductor including doped polysilicon) (Kawata, Figs. 1A-1C, ¶0047, ¶0048, ¶0056) having an acceptor defect or an acceptor-like defect (e.g., p-type regions);
       each of the source electrode contact part and the drain electrode contact part comprises a semiconductor material (e.g., N-type semiconductor including doped polysilicon) having a donor defect or a donor-like defect (e.g., n-type regions); and
       the first barrier part (e.g., 31a) (Kawata, Figs. 1A-1C, ¶0046-¶0047, ¶0050-¶0052) and the second barrier part (e.g., 31a) are respectively on two sides of the channel part (30).
Further, Kawata does not specifically disclose that the source electrode contact part and the drain electrode contact part are lightly doped parts.
However, Maruyama teaches forming a thin film transistor (Maruyama, Fig. 1, Col. 4, lines 53-67; Col. 5, lines 1-4; Col. 7, lines 30-67; Col. 8, lines 1-58; Col. 10, lines 14-45) comprising the source electrode contact part (107) and the drain electrode contact part (107) connected to the source/drain electrode (115), wherein the source/drain electrode contact part (107) is formed from an island-shaped semiconductor film (117) and includes the n-type impurity at a lower concentration (e.g., when the first adding step is carrier out before forming the resist 127 in Fig. 3B to form the low concentration impurity region 104 such that the connection regions 107 also includes n-type impurity at a lower concentration) 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the thin film transistor of Kawata by forming the source/drain connection regions containing the n-type impurity at a lower concentration than the source/drain as taught by Maruyama to have the source electrode contact part and the drain electrode contact part are lightly doped parts in order to provide improved electrical contacts between the source/drain electrodes and the silicide at the bottom of the contact holes, and thus to obtain a semiconductor devices having  high driving speed and reliability (Maruyama, Col. 1, lines 53-67; Col. 2, lines 12; Col. 3, lines 31-45; Col. 10, lines 6-13).
Regarding Claim 2, Kawata in view of Maruyama discloses the thin film transistor of claim 1. Further, Kawata discloses the thin film transistor further comprising: a gate insulating layer (e.g., insulating layer 4 under the gate electrode 5) (Kawata, Figs. 1A-C, ¶0045) on a side of the active layer (3) away from the base substrate; and a gate electrode (5) on a side of the gate insulating layer (4) away from the channel part; wherein an orthographic projection (Kawata, Figs. 1B-1C, ¶0046) of the gate electrode (5) on the base substrate substantially overlaps with an orthographic projection of the channel part (30) on the base substrate.
Regarding Claim 3, Kawata in view of Maruyama discloses the thin film transistor of claim 1. Further, Kawata discloses the thin film transistor, wherein each of the first barrier part (e.g., 31a) (Kawata, Figs. 1A-C, ¶0046-¶0047, ¶0050-¶0052) and the second barrier part (e.g., 31a) is directly adjacent to the channel part (30).
Regarding Claim 6, Kawata in view of Maruyama discloses the thin film transistor of claim 1. Further, Kawata discloses the thin film transistor, wherein the semiconductor material (e.g., n-type regions 33/34 and 32) (Kawata, Figs. 1A-C, ¶0048-¶0050) having the donor defect or the donor-like defect is a semiconductor material comprising an n-type dopant (e.g., phosphorus).
Regarding Claim 8, Kawata in view of Maruyama discloses the thin film transistor of claim 1. Further, Kawata discloses the thin film transistor, wherein the active layer (3) comprises silicon (Kawata, Figs. 1A-C, ¶0045, ¶0048, ¶0056); and the semiconductor material having the donor defect or the donor-like defect is a semiconductor material doped by phosphor (e.g., phosphorus).
Regarding Claim 10, Kawata in view of Maruyama discloses the thin film transistor of claim 1. Further, Kawata discloses a display panel, comprising the thin film transistor of claim 1 (Kawata, Figs. 1A-1C, 8A-8B, 9 ¶0002, ¶0020-¶0021, ¶0072-¶0080).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0012125 to Nicholas in view of Maruyama (US Patent No. 7,696,024) as applied to claim 1, and further in view of Yamazaki (US Patent No. 6,573,533, hereinafter Yamazaki (‘533)).
Regarding Claim 4, Nicholas in view of Maruyama discloses the thin film transistor of claim 1. Further, Nicholas discloses the thin film transistor, wherein each of the first barrier part and the second barrier part has a length along a channel direction of the channel part less than 1 m.
However, Yamazaki (‘533) teaches forming a transistor (Yamazaki (‘533), Figs. 1-5, Col. 1, lines 10-14, lines 61-67; Col. 2, lines 1-15; Col. 12, lines 4-67; Col. 13, lines 1-67; Col. 14, lines 1-22) capable of withstanding a high breakdown voltage, wherein the source electrode contact part (4/9/30) doped with phosphorous comprises a first barrier part (11) doped with boron to form pn-junction (Yamazaki (‘533), Figs. 1-5, Col. 2, lines 1-15) between the source electrode contact part (4/9/30) (Yamazaki (‘533), Figs. 1-5, Col. 12, lines 38-58) and the first barrier part (11); the drain electrode contact part (5/9/30) doped with phosphorous comprises a second barrier part (11) doped with boron to form pn-junction between the drain electrode contact part (5/9/30) and the second barrier part (11); and each of the first barrier part (11) and the second barrier part (11) has a length along a channel direction (e.g., a channel width direction) of the channel part in a range between 0.9 m to 1.1 m (Yamazaki (‘533), Figs. 1-5, Col. 13, lines 7-15).
The claimed range overlaps the range of Yamazaki (‘533).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (M.P.E.P. §2144.05). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the thin film transistor of Nicholas/Maruyama by forming a transistor having optimized specific planar sizes as taught by Yamazaki (‘533) to have the thin film transistor, wherein each of the first barrier part and the second barrier part has a length along a channel direction of the channel part less than 1 m in order to provide improved transistor having pm-junction in the source/drain region .
Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0012125 to Nicholas in view of Maruyama (US Patent No. 7,696,024) as applied to claim 1, and further in view of Park (US 2017/00338248) and Yamazaki et al. (US 2017/0236846, hereinafter Yamazaki). 
Regarding Claims 5 and 7, Nicholas in view of Maruyama discloses the thin film transistor of claim 1. Further, Nicholas does not specifically disclose that the semiconductor material having the acceptor defect or the acceptor-like defect comprises a semiconductor material doped by one or a combination of oxygen or nitrogen (as claimed in claim 5); wherein the active layer comprises a metal oxide semiconductor material; and the semiconductor material having the donor defect or the donor-like defect is a semiconductor material doped by one or a combination of ammonia, argon, or helium (as claimed in claim 7). 
However, Park teaches that forming a transistor (Park, Fig. 1, ¶0004, ¶0006-¶0022, ¶0056-¶0083) using an oxide semiconductor material is advantageous because of oxide semiconductor TFTs have higher electron mobility, high ON/OFF ratio, and higher uniformity than polysilicon; and that the oxide semiconductor TFTs are formed as an n-type transistor or p-type transistor (Park, Fig. 1, ¶0060, ¶0065-¶0067, ¶0076) and include a channel region (131), the source region (133) and the drain region (135) comprised of an oxide semiconductor material, wherein the source region (133) and the drain region (135) includes additional element doped (e.g., ammonia having hydrogen doped into oxide semiconductor to form low resistance oxide semiconductor) to the oxide semiconductor by plasma treatment.
Further, Yamazaki teaches forming oxide semiconductor TFT (Yamazaki, Figs. 1, 3, ¶0011-¶0013, ¶0099-¶0121) having improved performance characteristics, wherein the impurities such as boron or nitrogen (Yamazaki, Figs. 1, 3, ¶0103-¶0105, ¶0114-¶0119) are added into oxide semiconductor to form low resistance regions (107a and 107b) which function as the source electrode and the drain electrode; or the low resistance regions (107a and 107b) contains a rare gas element including helium or argon (Yamazaki, Figs. 1, 3, ¶0103, ¶0115).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIA GONDARENKO whose telephone number is (571)272-2284. The examiner can normally be reached 9:30 AM-7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/NATALIA A GONDARENKO/Primary Examiner, Art Unit 2891